 



Exhibit 10.7
SIGNATORIES TO AGREEMENTS RESPECTING
CHANGE OF CONTROL

     
EXECUTIVE OFFICER
  DATE OF AGREEMENT
 
   
W. Bruce Turner*
  August 2, 2005
 
   
Marc Crisafulli
  March 29, 2001
 
   
Walter DeSocio
  January 3, 2005
 
   
Joseph S. Nadan
  June 29, 2005**
 
   
Timothy Nyman
  June 14, 2004
 
   
Jaymin B. Patel
  March 22, 2000
 
   
William M. Pieri
  March 17, 2000
 
   
Robert J. Plourde
  June 30, 1998
 
   
Donald Sweitzer
  October 13, 1998
 
   

*   Change of control provisions incorporated into Amended and Restated
Employment Agreement dated August 2, 2005.   **   Employment terminated
effective March 27, 2006.

